Title: From Thomas Jefferson to George Washington, August 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond august. 1780.

At the request of General Hamilton I transmit you Letters from General Specht and himself, to Generals Philips and Reidesal, and a state of the deficiencies of provisions furnished to the barracks. I have no reason to doubt the truth of the state they send, so far as it may be understood of animal food, for of meal they have had always enough, but in justice to ourselves must assure you that the deficiencies have not been produced by any want of attention in the executive of this state. We have furnished to Major Foresythe the Continental deputy commissary in this department in money and credit near four million of dollars, since the first of November—£361,279.5.9. only. How much of this was between these two dates I am not informed. Had he furnished a sufficient proportion to his deputy there (instead of laying it out himself in the lower and distant parts of the country from whence the waggonage was difficult) the post might have been supplied from the neighbouring counties as has appeared by the plenty carried to their daily market, and on which they have been actually subsisted tho’ at their private expence, to the continental deputy quartermaster of this department. We have paid since the first of January about five millions of dollars of which he has transmitted to his deputy at the barracks £130,000. only, with which sum he has not been able to transport provisions enough from the distant stations at which they were stored. Besides the above means provided by the executive of this state for the support of the convention troops and guards we employed persons to purchase a large number of beeves in the western parts of this state and north carolina. Unfortunately for the Albemarle post, the gentleman from whom the first supplieswere expected had made his purchases about Charlotte in north Carolina, and we apprehend they have been most appropriated by the two contending armies lately in that quarter. We have now empowered the commissioners of the provision law in the several counties round about the barracks to take under that law provisions for the support of the post. This and the purchases of beeves before-mentioned will be our principal dependence for some time to come and I hope they will be sufficient. I thought it necessary to mention to your Excellency these circumstances that you might be able to form a judgment of the causes from which these deficiencies have arisen. We shall omit nothing in our power for the support of the troops, but I must apprise you that our means of supply are not at present what they have been; so that they may perhaps suffer, tho they shall not if we can prevent it. It may be proper to observe that the Convention troops fare precisely as our own regiments of guards there the same deficiencies being due to these. I have the honor to be with all possible respect & esteem Your Excellency’s most obedient & hble servant,

Th: Jefferson

